       Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 LINCOLN FIN. SEC. CORP. and          :
 Barry Horowitz.                      :
       Plaintiffs,                    :        No. 20-cv-1132 (VLB)
                                      :
       v.                             :
                                      :         October 20, 2020
 BARBARA FOSTER, ET AL.               :
     Defendants.                      :
                                      :
                                      :
                                      :

     Ruling on Plaintiff’s Motion for a Temporary Restraining Order, Dkt. 32

      Before the Court is Plaintiff-Respondents Barry Horowitz and Lincoln

Financial Securities Corporation’s Motion for a Temporary Restraining Order, [Dkt.

32]. Plaintiff-Respondents filed this action seeking a declaratory judgment and

injunctive relief to enjoin Defendant-Claimants Barbara Foster, Cheryl Bonomo,

and Miriam McCray from continuing with an arbitration proceeding they initiated

with the Financial Industry Regulatory Authority (“FINRA”) against Plaintiff-

Respondents. [Dkt. 1 (Compl.)]. The Plaintiff-Respondents raise a question of

arbitrability arguing that the Defendant-Claimants do not have a legal right to

compel arbitration because there is no written arbitration agreement between the

parties and the Defendant-Claimants were not securities customers of Plaintiff-

Respondents within the meaning of FINRA rules. See [Id. ¶¶ 1, 4, 13, 26-32].

Plaintiff-Respondents’ Motion for a Temporary Restraining Order seeks to enjoin

the Defendant-Claimants from proceeding with the arbitration until the Court has

ruled on the Plaintiff-Respondents’ Motion for a Preliminary Injunction, [Dkt. 18].



                                          1
        Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 2 of 14




For the foregoing reasons, Plaintiff-Respondents’ Motion for a Temporary

Restraining Order is GRANTED.


                                      Background


      Plaintiff-Respondent Barry Horowitz is an estate planning attorney. [Dkt. 1

(Compl.) ¶ 11]. Mr. Horowitz registered with Plaintiff-Respondent Lincoln Financial

Securities Corporation’s [“LFSC”] corporate predecessor in August 1995 and

voluntarily terminated his registration with LFSC in August 2018. [Compl. ¶ 12]. The

Defendant-Claimants, Barbara Foster, Miriam McCray, and Cheryl Bonomo were

Mr. Horowitz’s estate planning clients. [Compl. ¶ 13]; see also [Dkt. 1-1 (FINRA

Statement of Claim) at 3]. The Statement of Claim alleges that Mr. Horowitz intended

to use his securities license to recommend investment advisors to his law firm

clients, for which he would receive referral compensation, rather than provide

investment advice. [Dkt. 1-1 at 3].


      The complaint for declaratory relief states that “[i]n his capacity as an

attorney and in connection with his estate planning services, Mr. Horowitz referred

[law firm] clients to a number of insurance agents for consultations regarding

insurance products. In the event of a sale, Mr. Horowitz shared in any associated

commissions.” [Compl. ¶ 14]. Mr. Horowitz referred his law firm clients to Thomas

D. Renison, an insurance agent. [Compl. ¶ 17]. The Statement of Claim alleges that

LFSC approved Mr. Horowitz to refer law firm clients to Mr. Renison for

compensation. [Dkt. 1-1 at 3]. Mr. Renison and Mr. Horowitz worked together at

LFSC but Mr. Renison left LFSC and started an investment advisory business


                                          2
        Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 3 of 14




which he operated in space he rented from Mr. Horowitz’s law firm. [Dkt. 1-1 at 4-

3].


      Plaintiff-Respondents’ complaint for declaratory relief states that “[t]he

referrals made by Mr. Horowitz to Renison were limited to the potential purchase

of insurance products and did not involve the sale of securities.” [Compl. ¶ 19].

However, the specific financial products and services that served as the basis for

the referral and for the commissions that Mr. Horowitz may have received is unclear

in the Defendant-Claimants’ Statement of Claim in the arbitration. For example, the

Statement of Claim quotes Mr. Horowitz’s client agreements, which state “[NHA]

often works with financial services organizations [to]…provide investment advice,

insurance and/or other financial products or services, and assist [NHA] in

collecting financial information from its clients.” [Dkt. 1-1 at 6]. The Statement of

Claim also alleges that “Mr. Horowitz regularly solicited clients to trust him and

NHA with making financial decisions for their retirement – including investment

advice.” [Id. at 11]. None of these allegations, however, are dispositive.


      The Court notes that some contracts issued by insurance companies,

including certain annuities, must be registered as securities. See Lander v.

Hartford Life & Annuity Ins. Co., 251 F.3d 101, 103 (2d Cir. 2001)(variable annuities

are securities under the Securities Litigation Uniform Standards Act). Insurance

products, which bear no investment risk, are not securities. See Ring v. AXA Fin.,

Inc., 483 F.3d 95, 98 (2d Cir. 2007)(“…products properly characterized as insurance

require the insurer to bear the risks of a poor investment, whereas under a variable

annuity contract, the annuitant bears the risks of poor investments.)

                                          3
        Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 4 of 14




      The Statement of Claim does not state why Mr. Horowitz referred his clients

to Mr. Renison or what products Defendant-Claimants’ purchased through Mr.

Renison based on Mr. Horowitz’s advice. Additionally, the Defendant-Claimants do

not allege when Mr. Horowitz referred each of them to Mr. Renison. Nor does it

allege that any of the Defendant-Claimants purchased any financial products from

LFSC through Mr. Horowitz or Mr. Renison, directly or indirectly.


      According to the Statement of Claim, in June 2010, LFSC learned that Mr.

Renison was being investigated by the State of Maine. [Dkt. 1-1 at 5-8]. In June

2011, Mr. Renison was criminally charged by the U.S. Department of Justice for

conspiracy to commit wire fraud, but the charges were dropped in exchange for

Mr. Renison’s cooperation and testimony against a co-conspirator. [Id. at 8]. In

October 2012, Mr. Renison agreed to be barred from transacting business in Maine

because of violations of state securities law. [Id. at 6-7]. He was later barred from

the securities industry by the SEC. [Id. at 6]. LFSC allegedly knew of Mr. Renison’s

arrest and the prior state regulatory action, and that Mr. Horowitz continued to split

fees with Mr. Renison, but did not take any action. [Id. at 8]. The Statement of Claim

does not state whether the fees split were derived from premiums paid on policies

or other products purchased before Mr. Renison was investigated and barred.


      In late 2013, Mr. Horowitz terminated his business relationship with Mr.

Renison when he learned that Mr. Renison was implicated in a fraudulent

investment scheme. [Id. at 8]; [Compl. ¶ 20]. Mr. Horowitz allegedly did not warn

his clients as to Mr. Renison’s dealings upon terminating his relationship and

Defendant-Claimants continued to invest with Mr. Renison. [Dkt. 1-1 at 8]. Between

                                          4
        Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 5 of 14




two and five years later (2015-2018), on dates unspecified in the Statement of Claim,

Claimant-Respondents sold their annuities, other investments, and insurance

policies purchased through Mr. Renison to invest in the ARO Equity Fund at Mr.

Renison’s advice. [Dkt. 1-1 at 9-11, 13-14]. The ARO Equity Fund was a fraud

scheme perpetrated by Mr. Renison and others. [Id. at 8-10].


      The Statement of Claim does not allege that Mr. Horowitz knew of or received

any compensation based on Claimant-Respondents’ investment in the ARO Equity

Fund. In opposition to the Plaintiff-Respondents’ Motion for a Preliminary

Injunction, the Defendant-Claimants filed a letter dated June 5, 2019 from Mr.

Horowitz to Defendant-Claimant Cheryl Bonomo stating that, “many years ago, I

referred you to Thomas Renison to assist you with your financial planning needs.

Although I am not certain if you chose to use Mr. Renison as your investment

adviser, I wanted to alert you to some disturbing information we learned about Mr.

Renison.” [Dkt. 27-1 (Def. Ex. 1 in Opp’n Pl. Mot. for Prelim. Inj.)]. The letter

concludes, “we suggest you seek other financial advice from a different financial

adviser” and offers to refer Ms. Bonomo to a different “financial adviser.” [Id.].


      By comparison, Mr. Horowitz filed an affidavit attesting that he maintained

three securities brokerage licenses. [Dkt. 10-2 (Pl. Mem. in Supp. of Prelim. Inj.)

Horowitz Aff. ¶ 6]. Mr. Horowitz attests that he never provided investment advice to

the Defendant-Claimants. [Id. ¶ 11]. He attests that he referred them to Mr. Renison

“solely for consultations regarding non-securities products, such as life insurance,

long-term care insurance, and fixed index annuities.” [Id. ¶ 12]. Mr. Horowitz attests

that he never received compensation from Mr. Renison related to the sale of

                                          5
        Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 6 of 14




securities products to the Defendant-Claimants. [Id. ¶ 13]. Copies of the Legal

Services Agreements between Mr. Horowitz and the Defendant-Claimants

accompany Mr. Horowitz’s affidavit.


      Defendant-Claimants’ Statement of Claim alleges that Mr. Horowitz and LFSC

are liable for damages caused by investment fraud perpetrated by Mr. Renison

based broadly on two legal theories. First, Defendant-Claimants allege that Mr.

Horowitz breached his duty of care by recommending that his clients invest with

Mr. Renison initially. Next, they allege that Mr. Horowitz failed to warn his clients

about the risk of continuing to invest with Mr. Renison. The Defendant-Claimants

allege that LFSC failed to supervise Mr. Horowitz as to both issues. [Id. at 15-31].


      In support of their Motion for a Temporary Restraining order, the Plaintiff-

Respondents aver that the parties initially agreed to adjourn all deadlines in the

FINRA Arbitration for 30 days to September 7, 2020, pending resolution of the

motions for a preliminary injunction. [Dkt. 32-1 (Pl. Resp. Mem. in Supp. Mot. for

TRO) at 9]. The adjournment included, but was not limited to, the filing of

responsive pleadings and participation in the arbitrator ranking process. [Id.].

Plaintiff-Respondents requested an additional 30-day extension during the

pendency of their motion for a preliminary injunction. [Id.]. The Defendant-

Claimants agreed to an extension of the responsive pleading deadline but would

not agree to stay the arbitration. [Id.]. The Director of FINRA Dispute Resolution

Services denied the Plaintiff-Respondents’ request to stay the arbitration on

September 22, 2020. [Dkt. 32-3 (FINRA Notices)]. The Plaintiff-Respondents’ motion



                                          6
         Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 7 of 14




for a temporary restraining order followed as the parties’ arbitration rankings were

due September 30, 2020. [Id.].


                                      Discussion


   i.        Legal Standard


        “Federal courts generally have remedial power to stay arbitration.”

Goldman, Sachs & Co. v. Golden Empire Sch. Fin. Auth., 764 F.3d 210, 213 (2d Cir.

2014). The standard for a temporary restraining order is the same as the standard

for a preliminary injunction. Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y.

2008). The standard for entry of a preliminary injunction or a temporary restraining

order overlaps substantially with the standard for a stay. Nken v. Holder, 556 U.S.

418, 428 (2009).


        To obtain a preliminary injunction, a party seeking the preliminary injunction

must show “(a) irreparable harm and (b) either (1) likelihood of success on the

merits or (2) sufficiently serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping decidedly toward the party

requesting the preliminary relief.” Citigroup Glob. Markets, Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (quotations and

citations omitted). “Such relief, however, is an extraordinary and drastic remedy,

one that should not be granted unless the movant, by a clear showing, carries the

burden of persuasion.” Moore v. Consol. Edison Co., 409 F.3d 506, 510 (2d

Cir.2005).




                                           7
          Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 8 of 14




   ii.      Question presented


   The question before the Court narrowly concerns arbitrability of the dispute. “In

the absence of an agreement by the parties to submit the matter of arbitrability to

the arbitrator, the question of whether or not a dispute is arbitrable is one for the

court.” Citigroup Glob. Markets Inc. v. Abbar, 761 F.3d 268, 274 (2d Cir.

2014)(quoting Wachovia Bank, Nat'l Ass'n v. VCG Special Opportunities Master

Fund, Ltd., 661 F.3d 164, 171 (2d Cir.2011)). Here, there is no contract between the

parties containing an arbitration clause, so the issue turns on whether the

Defendant-Claimants can invoke FINRA’s arbitration rules.


   LFSC is a FINRA member and Mr. Horowitz is an “associated person” of LFSC.

[Dkt. 1 (Compl.) ¶¶ 1, 4]. Therefore, the Court must decide whether the Plaintiff-

Respondents are obliged to arbitrate the dispute under FINRA rules, which require

FINRA members to arbitrate disputes with customers when so requested by the

customer. Id.


   The issue hinges on whether Defendant-Claimants are “customers” within the

meaning of FINRA Rule 12200. That rule states:


   •     Arbitration under the Code is either:

         (1) Required by a written agreement, or
         (2) Requested by the customer;

   •     The dispute is between a customer and a member or associated person of a
         member; and



                                            8
        Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 9 of 14




   •   The dispute arises in connection with the business activities of the member
       or the associated person, except disputes involving the insurance business
       activities of a member that is also an insurance company.

FINRA does not define the term “customer” except to say that a “customer shall

not include a broker or dealer.” FINRA Rule 12100(o).

       The Plaintiff-Respondents argue that the Second Circuit adopted a bright-

line rule for determining whether a FINRA claimant is a “customer” for purposes of

Rule 12200 in Abbar, 761 F.3d at 275-76. [Dkt. 18-1 [LFSC Mem. Supp. for Prelim.

Inj.] at 11]. There, the Second Circuit interpreted the term “customer” to mean a

non-broker or non-dealer who purchases, or undertakes to purchase, a good or

service from a FINRA member. Abbar, 761 F.3d. at 275 (citing UBS Fin. Servs., Inc.

v. W. Virginia Univ. Hosps., Inc., 660 F.3d 643, 650 (2d Cir. 2011)). “By agreeing to

accept “a fee for its services” or by selling securities to an entity, a FINRA member

understands that it may be compelled to arbitrate if a dispute arises with that entity.

This may not be a “comprehensive definition of the term,” but it captures virtually

all customer relationships.” Id. (citations omitted).


       In Abbar, the Second Circuit affirmed the district court’s determination after

a bench trial that a Saudi investor who transacted business with the United

Kingdom affiliate of Citigroup, Inc., which was not a FINRA member, did not render

him a customer of its New York affiliate, Citigroup Global Markets, Inc. Id. at 275.

At trial, the district court found that the New York affiliate acted for the UK entity

by providing technical services, and the UK entity contracted with the investor and

received payment from the investor. Id. The Second Circuit embraced a “simple,




                                          9
          Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 10 of 14




predictable, and suitably broad definition of customer,” to enable the express goals

of arbitration to yield economic and swift outcomes. Id. at 276.


   By comparison, the Defendant-Claimants argue in opposition to Plaintiff-

Respondents’ Motion for a Preliminary Injunction that they are customers of LFSC

because they were Mr. Horowitz’s customers. [Dkt. 27 (Def. Mem. in Opp’n to Pl.

Mot. for Prelim. Inj.) at 8-13]. They argue that the issue is controlled by the Second

Circuit’s decision in John Hancock Life Ins. Co. v. Wilson, 254 F.3d 48 (2d Cir. 2001),

which rejected the argument that a similar provision to FINRA Rule 12200 in the

National Association of Securities Dealers’ Code required an indicia of a direct

customer relationship with the FINRA Member rather than with the associated

person.


   iii.      Irreparable harm


          “To satisfy the irreparable harm requirement, Plaintiffs must demonstrate

that absent a preliminary injunction they will suffer ‘an injury that is neither remote

nor speculative, but actual and imminent,’ and one that cannot be remedied ‘if a

court waits until the end of trial to resolve the harm.’” Freedom Holdings, Inc. v.

Spitzer, 408 F.3d 112, 114 (2d Cir. 2005)(citing and quoting Rodriguez ex rel.

Rodriguez v. DeBuono, 175 F.3d 227, 233-35 (2d Cir. 1999).


          The Plaintiff-Respondents argue that they would suffer irreparable harm if

they are forced to arbitrate a claim that they did not agree to arbitrate. [Dkt. 32-1 at

9]. The Second Circuit and district courts within the circuit have held that movants

seeking a preliminary injunction to enjoin an arbitration “would be irreparably


                                          10
         Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 11 of 14




harmed by being forced to expend time and resources arbitrating an issue that is

not arbitrable, and for which any award would not be enforceable.” Merrill Lynch

Inv. Managers v. Optibase, Ltd., 337 F.3d 125, 129 (2d Cir. 2003)(per curiam)(quoting

Maryland Cas. Co. v. Realty Advisory Bd. on Labor Relations, 107 F.3d 979, 985 (2d

Cir. 1997)); see also UBS Sec. LLC v. Voegeli, 684 F. Supp. 2d 351, 354 (S.D.N.Y.

2010), aff'd, 405 F. App'x 550 (2d Cir. 2011)(granting stay of arbitration proceeding

initiated pursuant to FINRA Rule 12200 based on the definition of “customer”).

Consequently, because the Plaintiff-Respondents demonstrate that they would

suffer irreparable harm per se, this case turns on the second prong of the standard

for injunctive relief.


   iv.     Whether there are “serious questions” as to arbitrability and the balance
           of hardships tip decidedly in the movants favor.
   “The “serious questions” standard permits a district court to grant a preliminary

injunction in situations where it cannot determine with certainty that the moving

party is more likely than not to prevail on the merits of the underlying claims, but

where the costs outweigh the benefits of not granting the injunction. Because the

moving party must not only show that there are “serious questions” going to the

merits, but must additionally establish that “the balance of hardships tips

decidedly ” in its favor, its overall burden is no lighter than the one it bears under

the “likelihood of success” standard. VCG Special Opportunities Master Fund Ltd.,

598 F.3d at 35 (internal quotations and citations omitted).


   In VCG Special Opportunities Master Fund, the Second Circuit affirmed the

district court’s entry of a preliminary injunction where the claimant’s status as a


                                         11
        Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 12 of 14




customer of a FINRA member was a “serious question” and the hardships tipped

decidedly in favor of staying the arbitration. 598 F.3d 30. There, the claimant, a

hedge fund, entered into a brokerage agreement with Citigroup Global Markets,

Inc., which acted as a middleman in credit default swap transactions with its sister

company, Citibank, N.A. Id. at 32. In support of its motion for a preliminary

injunction, Citigroup Global Markets argued that the hedge fund was not its

“customer” under FINRA rules because the individuals identified by the hedge fund

were acting as agents of Citibank, N.A., the counter-party to the credit default

swaps. Id. at 32. The unresolved question was, as a factual matter, whether

Citigroup Global Markets handled the credit default swaps at issue. Id. at 39. The

hardships tipped in favor of staying the arbitration as it maintained the status quo

and the claimant could pursue its claim if it were determined to be arbitrable by the

court. Id. at 40.


   In this case, the Court concludes that the Plaintiff-Respondents raise “serious

questions” that go to the merit of whether Defendant-Claimants were there

“customers” within the meaning of FINRA Rule 12200 and the hardships tip

decidedly in their favor. Like VCG Special Opportunities Master Fund, arbitrability

rests on a binary issue. If the Defendant-Claimants did not purchase a “good or

service” from Mr. Horowitz they would not be his customers within the meaning of

the rule. Mr. Horowitz swears that he did not receive compensation from Mr.

Renison related to the sale of securities products. But whether the financial

products were securities or forms of insurance is a legal conclusion. None of the

allegations in the Statement of Claim nor the generalized statements in Mr.


                                         12
       Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 13 of 14




Horowitz’s 2019 letter elucidate whether any of the Claimant’s were securities

customers of Mr. Horowitz. Defendant-Respondents do not allege any independent

basis to demonstrate that they are customers of LFSC.


   The Court’s preliminary review of the pleadings and filing leaves salient

questions unanswered. The Court does not know when each of the Defendant-

Claimants engaged Mr. Horowitz for the provision of investment advice, if any, nor

the duration of their professional relationships. The parties do not explain what

products they purchased from Mr. Renison for which Mr. Horowitz received any

commissions, or what investment advice they received from Mr. Horowitz. The

Defendant-Claimants state vaguely that they sold their initial annuities purchased

from Mr. Renison and invested in ARO Equities between 2015 and 2018, but they

do not explain the amount of time that elapsed between Mr. Horowitz’s sales

(indirectly) of any securities product and/or the provision of investment advice, and

their investment with ARO Equities. These issues must be addressed by the parties

during the forthcoming hearing on whether a preliminary injunction should enter.


   As discussed above, the Plaintiff-Respondents will suffer irreparable harm per

se if they are required to proceed with arbitrating the dispute and the Court later

determines that arbitrability is lacking. The Court recognizes that, unlike the

institutional investors in VCG Special Opportunities Master Fund, the Defendant-

Claimants are elderly individual investors. However, a stay maintains the status

quo, if the Court later determines that Defendant-Claimants’ allegations are

arbitrable, the proceedings may recommence. The case does not involve



                                         13
       Case 3:20-cv-01132-VLB Document 37 Filed 10/20/20 Page 14 of 14




complicated international financial transactions, but rather discrete information

that is already known or could be reasonably ascertained by the parties.


   Before seeking judicial intervention, the Plaintiff-Respondents sought the

Defendant-Claimants’ consent to stay the proceeding. When the Defendant-

Claimants declined to consent to the stay, they sought a stay from FINRA itself,

which was summarily denied. Plaintiff-Respondents’ diligence further militates in

favor of staying the arbitration proceeding.


                                    Conclusion


      For the above stated reasons, the Court GRANTS Plaintiff-Respondents’

Emergency Motion for a Temporary Restraining Order, [Dkt. 32]. A hearing date on

Plaintiff-Respondents’   Motion for a Preliminary injunction will be entered

contemporaneous     with this    Temporary      Restraining   Order. The Plaintiff-

Respondents are directed to serve a copy of this Order on FINRA’s Director of

Dispute Resolution Services and the parties’ selected arbitrators.




                                                IT IS SO ORDERED

                                               _______/s/_______________

                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated at Hartford, Connecticut: October 20, 2020




                                         14
